Citation Nr: 0822202	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-13 770	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the character of the appellant's service is a bar to 
VA benefits.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The appellant had active service from September 1994 to June 
1998.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The appellant subsequently 
relocated, and the case is currently before the RO in Reno, 
Nevada.


FINDINGS OF FACT

1.  The appellant was convicted of dereliction of duty, 
unlawful entry, and indecent assault in a special court 
martial in February 1969, served 50 days in confinement and 
received a bad conduct discharge.

2.  The appellant was not insane at the time of his 
misconduct in service.  


CONCLUSION OF LAW

The character of the appellant's discharge is dishonorable 
and is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303(b) 
(West 2002); 38 C.F.R. §§ 3.12, 3.159, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Because this case involves the legal question regarding 
whether the appellant has legal standing to apply for VA 
benefits, the duties to notify and assist are inapplicable to 
this appeal.  However, in a November 2004 letter, the RO 
informed the appellant of the provisions of 38 C.F.R. § 3.12, 
which identifies the criteria that must be met before he 
would be eligible to apply for VA benefits.

The appellant has been provided the opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  VA has obtained the appellant's service 
administrative records and medical records.  In addition, the 
appellant was afforded the opportunity to present testimony 
at a hearing at the Milwaukee VARO in February 2005, and a 
transcript of that hearing has been associated with the file.  
The Board finds that there is sufficient evidence to make a 
determination in this case, and the appellant is not 
prejudiced by a decision at this time.  

Discussion

The appellant was convicted of three counts by a special 
court martial in April 1996.  He was sentenced to 60 days in 
confinement, reduction in rank, and forfeiture of pay.  He 
served 50 days in confinement and, after his appeal was 
denied, received a bad conduct discharge in April 1998.  The 
appellant is seeking home loan guaranty and medical 
compensation benefits from VA.  

When a former servicemember is seeking VA benefits, it first 
must be shown that the service member has attained the status 
of "veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  
The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "dishonorable" in 38 U.S.C. 
§ 101(2) can include a bad conduct discharge.  See Camarena 
v. Brown, 6 Vet. App. 565 (1994).

A discharge or release based on certain offenses is the 
equivalent of a dishonorable discharge in that it is a bar to 
payment of VA benefits.  38 C.F.R. § 3.12(d).  However, this 
bar to entitlement does not arise if it is found that the 
person was insane at the time he engaged in misconduct.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

The appellant does not suggest that he was insane or 
incompetent at any time during military service, and there is 
no evidence to support such a finding.  In fact, the 
appellant underwent a mental health evaluation in September 
1995, prior to the special court martial, in which he was 
found to be "fully responsible for his past and present 
behavior."  Thus, the evidence of record clearly supports a 
finding that the appellant was not insane at the time he 
committed acts of misconduct.  38 C.F.R. § 3.354.

The record shows that the appellant pled guilty to leaving 
his post while on duty, using a master key to open the locked 
quarters of a fellow marine, and sexually assaulting her 
while she slept.  In his February 2005 VA hearing, the 
appellant admitted to committing the acts with which he was 
charged; however, he claimed that he had believed the 
encounter was consensual.  He had earlier raised this mistake 
of fact defense in his criminal appeal, and it was rejected 
as an unreasonable belief by the military appellate court.  
To the extent that the appellant disputes the character of 
his discharge, his recourse is to address that issue to the 
appropriate military service.  The Board does not have 
jurisdiction over issues relating to the upgrade of a 
discharge.  DeSousa v. Gober, 10 Vet. App. 461 (1997).  

The appellant received a bad conduct discharge due to 
offenses which were committed while he was competent and 
fully responsible for his behavior and he was discharged by 
reason on a sentence of a special court martial.  His 
discharge is therefore dishonorable, and he is not entitled 
to any VA benefits.  


ORDER

The appellant's discharge from service is a bar to VA 
benefits, and the appeal is denied.


____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


